His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court as follows:
Plaintiff sues for the rescission of a sale, alleging that defendant therein bound itself to do certain things, which it has since “failed, neglected and refused” to do.
Defendant by way of exception urged that the petition did not disclose a cause of action, in this, that it did not. allege that defendant had been put in default.
The allegation was unnecessary under that other allegation of the petition, to-wit: that defendant “refused” to comply with its agreement; such refusal making a putting in default unnecessary.
18 La., 510, 513.
Lex neminem cogit ad vana sen inutilia peragenda.
The judgment appealed from is reversed, the exception of no cause of action is overruled, and the case is remanded for further proceedings according to law.
Reversed and remanded.